OPINION

PER CURIAM.
Appellant was tried and convicted of capital murder under Art. 19.03(a)(2), murder in the course of robbery. The jury assessed a life sentence. The Corpus Christi Court of Appeals found the evidence supporting “in the course of robbery” insufficient, and reversed and remanded for a new trial. Mireles v. State, No. 13-96-321-CR (Tex.App.-Corpus Christi October 30, 1997) (not designated for publication).
We granted the state’s petition for discretionary review on the following grounds: (1) May a court of appeals reverse for factual insufficiency of the evidence without detailing the relevant evidence and clearly stating how the fact finder’s verdict was so against the great weight and preponderance of the evidence as to be manifestly unjust? (2) Is evidence factually insufficient to convict merely because the state did not disprove an “alternative hypothesis” of innocence? (3) Is an intermediate court authorized to substitute its judgment for that of the fact finder? (4) If a court of appeals finds that the evidence is factually insufficient to support a capital murder conviction, but factually sufficient to support a conviction for the lesser-included offense of murder, must there have been a jury instruction to authorize the court of appeals to reform the trial court’s judgment to reflect a conviction for the lesser-included offense? 1
Appellant argued to the Court of Appeals that the evidence was legally insufficient to sustain his conviction for murder in the course of robbery. The Court of Appeals disagreed, finding that the evidence was legally sufficient to sustain the conviction because there was “some evidence to support the jury’s verdict.” Mireles v. State, slip op. at 4-8. It then reviewed, as unassigned error, whether the evidence was factually sufficient to support the conviction. Id. at 8-9. Finding the evidence factually insufficient to support the conviction, it reversed appellant’s conviction and remanded the cause for a new trial. Id. at 10.
As we have previously noted, the courts of appeals are constitutionally authorized “to determine if a jury finding is against the great weight and preponderance of the evidence.” Meraz v. State, 785 S.W.2d 146, 154 (Tex.Crim.App.1990). This court has no jurisdiction to review de novo factual decisions of courts of appeals, as the Texas Constitution2 “operates to limit our jurisdiction and confers conclusive jurisdiction on the courts of appeals to resolve questions of weight and preponderance of the evidence....” Id.; see also Cain v. State, 958 S.W.2d 404, 408 (Tex.Crim.App.1997) (inability of Court of Criminal Appeals to decide questions of fact precludes de novo review of courts of appeals’ factual decisions). However, we do have jurisdiction to determine whether a court of appeals applied the correct rule of law in its factual-sufficiency analysis. Cain v. State, 958 S.W.2d at 408.
In Clewis v. State, 922 S.W.2d 126 (Tex.Crim.App.1996), we set out the standards that courts of appeals should use in evaluating the evidence: 1) View all the evidence without the prism of “in the light most favorable to the prosecution,” and 2) set aside the verdict only if it is so contrary to the overwhelming weight of the evidence as to be clearly wrong and unjust. Clewis v. State, 922 S.W.2d at 134; see also Cain v. State, 958 S.W.2d 404, 407 *150(Tex.Crim.App.1997). They should also “detail the evidence relevant to the issue in consideration and clearly state why the jury’s finding is factually insufficient ... as to be manifestly unjust; why it shocks the conscience; or clearly demonstrates bias. Further, [they] should state in what regard the contrary evidence greatly outweighs the evidence in support of the verdict.” Clewis v. State, 922 S.W.2d at 135 (citation omitted); see also Cain v. State, 958 S.W.2d at 407.
In its review of legal sufficiency, the Court of Appeals noted that the state had relied on the testimony of four witnesses to prove that the murder was committed in the course of robbery. Mireles v. State, slip op. at 2-4. It then briefly summarized the testimony, which it characterized as “confusing and contradictory at best.” Id. at 8-10. In its factual-sufficiency review, it simply made the eoncluso-ry assertion that “the testimony ... falls far short of establishing the formation of appellant’s intent to take [the victim’s] wallet prior to or contemporaneously with the murder. We conclude the evidence was factually insufficient for any rational trier of fact to conclude that the intent to commit robbery was the reason for the murder or that appellant developed such intention during the course of the murder.” Id. at 10.
Clearly, the Court of Appeals did not follow the procedures mandated for a factual-sufficiency review. While it summarized the evidence, it did not state clearly how the testimony “falls far short” of establishing intent. Its statement concerning the factual insufficiency of the evidence as regards “any rational trier of fact” is confusing and not in conformity with the procedures mandated by Clewis. The language used suggests that the court has confused the standards for review of factual and legal sufficiency. See Clewis v. State, 922 S.W.2d at 132-133 (differentiating between legal sufficiency and factual sufficiency). Finally, the court did not state clearly why the jury’s finding was factually insufficient so as to be manifestly unjust, shock the conscience, or clearly demonstrate bias. These requirements are important because they “help ensure that the factfinder is given the appropriate deference and that the defendant’s right to trial by jury remains inviolate.” Clewis v. State, 922 S.W.2d at 136. The state’s first ground for review is sustained.
Based on the foregoing, the judgment of the Court of Appeals is reversed and the cause is remanded for further proceedings consistent with this opinion.3
MANSFIELD and WOMACK, JJ., filed dissenting opinions.

. In its petition, the state groups the first three questions as "factual sufficiency of evidence,” and numbers them 1.1, 1.2, and 1.3. It then labels the last question as "reformation of judgment” and numbers it 2. To simplify, we have renumbered these questions 1 through 4.


. Tex. Const, art. V, § 6.


. Based on our disposition of the state’s first ground for review, it is unnecessary for us to review the remaining grounds. Therefore, grounds two, three and four are dismissed as improvidently granted. See Tex.R.App. P. 69.3.